Citation Nr: 1202845	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-23 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence exists to reopen a prior claim for an acquired psychiatric disability.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to October 1979 and from February 1981 to July 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2010, and a transcript of that hearing is of record. 


FINDINGS OF FACT

1.  A September 1994 RO decision denied entitlement to service connection for depression; the Veteran did not appeal.  

2.  Evidence received since the September 1994 RO decision is new and material and the Veteran's claim is reopened.  

3.  The Veteran's bipolar disorder did not have onset in service and is not otherwise shown to be related to the Veteran's active military service.  






CONCLUSIONS OF LAW

1.  The September 1994 RO decision that denied entitlement to service connection for depression is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received since the September 1994 RO decision and the Veteran's claim for entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R.  § 3.156 (2011).

3.  The criteria for entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  



New and Material Evidence

The Veteran previously filed a claim seeking entitlement to service connection for depression, which was denied in a September 1994 RO decision.  The Veteran did not appeal.  In May 2007, the Veteran filed a claim seeking service connection for a nervous condition, which the RO treated as a claim for entitlement to service connection for bipolar disorder and denied in a January 2008 rating decision.  The Veteran has appealed.  He has contended that he has had the same symptoms since service.  
 
The Board notes that multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims.  A claim that identifies a single diagnosis cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

While the 1994 rating decision denied service connection for depression and the Veteran's current claim was for nervous condition, later claimed as bipolar disorder, the Veteran has made it clear in his substantive appeal and at his hearing that he believes that he was misdiagnosed in service and in the years immediately following service and that regardless of his current diagnosis, he is referring to the same disability.  Accordingly, the Board must address whether new and material evidence exists to reopen his prior claim.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  The 1994 rating decision, in which the appellant's service connection claim was finally disallowed on the merits, is final.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the rating decision to the Board within the time period allowed nor did he submit relevant evidence prior to the expiration of the appeal period.  38 C.F.R. § 3.156 (a)(b).

However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.   

The RO denied the appellant's prior claim because there was no evidence of a diagnosis of an acquired psychiatric disability in service or evidence that the Veteran's acquired psychiatric disability was caused by the Veteran's military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran was diagnosed with an acquired psychiatric disability in service or within one year of service or that his disability was caused by his military service.  

Here, the Veteran has provided testimony that he experienced symptoms of a psychiatric disability in service.  Additionally, the RO has obtained VA, private, and Social Security Administration (SSA) records showing treatment for an acquired psychiatric disability, including depression and bipolar disorder.  A claimant does not have to demonstrate that the new evidence would probably change the outcome of the prior denial.  Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Accordingly, the Board finds that new and material evidence has been presented and the Veteran's prior claim for an acquired psychiatric disability is reopened.  The issue of entitlement to service connection for an acquired psychiatric disability will be addressed below.  As the RO had developed the issue on the merits, there is no due process problem for the Board to proceed on the same basis at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The Veteran is seeking service connection for an acquired psychiatric disability, to include a bipolar disorder.

A mental status examination performed in March 2002 by Dr. P.K. notes that the Veteran was treated for depression at the age of thirteen, following the death of his older brother in a car accident.  Accordingly, as an initial matter, the Board must address whether the Veteran was suffering from an acquired psychiatric disability at the time of his enlistment.  

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2011).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

Here, no psychiatric disability was noted at the time of the Veteran's enlistment.   Further, there is no evidence that his depression following the death of a sibling was chronic rather than acute and situational.   This sole reference, recorded about 10 years after service separation, is not persuasive evidence of the presence of a pre-service psychiatric disability.   Accordingly, the Board finds that there is not clear and unmistakable evidence of a pre-existing psychiatric disability and the Veteran is presumed to have been sound the time of his enlistment.

The Veteran served on active duty from September 1976 to October 1979 and from February 1981 to July 1992.  

Service treatment records show that the Veteran was treated once in December 1982 for an anxiety reaction.  The Veteran was treated in January and February 1989 for an adjustment disorder with depressed mood.  A May 1989 treatment note records that this problem has been resolved, but does note a complaint of insomnia.  On a Report of Medical History completed in May 1992, the Veteran complained of frequent trouble sleeping and depression or excessive worry.  

Following active duty, a July 1997 Report of Medical History notes complaints of frequent trouble sleeping and depression or excessive worry.  An examiner noted a history of depression in 1994 secondary to a divorce.  

At a June 1994 VA psychiatric examination, the examiner diagnosed the Veteran with chronic, severe dysthymic disorder, but failed to offer an opinion as to whether or not this disability was at least as likely as not caused or aggravated by the Veteran's active military service.  The examiner did note that "the chronic stress that [the Veteran] was subjected to by the demands of the military and his own ambition, plus the demands of his family, may be considered to be moderately stressful, and may have initiated his 'burnout'."

Private and VA treatment records show that the Veteran was treated for complaints of depression from the mid 1990s through the present.  The Veteran was generally diagnosed with depressive disorder or dysthymia, but around 2000 or 2001, he was diagnosed with bipolar disorder.  

Records from the Social Security Administration (SSA) show that the Veteran was determined to be disabled as of November 2001.  The secondary basis for this grant of benefits was affective or mood disorder.  

In June 2009, the Veteran was afforded another VA examination.  The VA examiner diagnosed the Veteran with bipolar disorder and opined that the Veteran's bipolar disorder was not caused by or a result of the symptoms or diagnosis noted in service; however, the examiner did not fully account for all of the symptoms and findings since service in discussing the rationale.  

Since that time, VA outpatient treatment records show an Axis I assessment of Bipolar I Disorder- depressed. 

Additionally, at his November 2010 hearing, the Veteran testified that he experienced periods of mania in service where he would not sleep for days at a time, but then would crash and suffer from crippling fatigue and exhaustion.  He asserted that his condition was the result of the stress he experienced in service and claimed that he was not properly diagnosed while he was in the military.  That is, he has argued that his current bipolar disability had onset in service and has continued to the present.  

In July 2011, the Board referred the matter to the Veterans Health Administration (VHA) for a medical opinion.  Dr. C.W. opined that the diagnoses of anxiety reaction, insomnia, and adjustment disorder with depressed mood are not consistent with a diagnosis of bipolar disorder.  She further stated, "the symptoms of bipolar disorder that [the Veteran] has manifested since 2000 are not consistent with the psychiatric symptoms that he experienced while in the military.  I found no evidence in his file that would support a diagnosis of bipolar disorder during his military service."  

In an October 2011 writing, the Veteran's representative has argued that Dr. C.W. does not address the possibility that the symptoms in service were the earliest manifestation of the Veteran's current psychiatric condition.  However, Dr. C.W. reviewed the entire claims file and was well aware of the Veteran's medical history, as well as his arguments that his bipolar disorder had onset in service.  It clear from the third paragraph of Dr. C.W.'s opinion, which details some of the Veteran's more recent symptoms, that she paid careful attention to the how the Veteran's psychiatric disability manifest itself in reaching her conclusion that the Veteran's current bipolar disorder is unrelated to his psychiatric problems in service.  Accordingly, the Board finds no merit to the Veteran's argument that the VHA opinion is inadequate.  

Based on all the above evidence, the Board finds that entitlement to service connection for an acquired psychiatric disability must be denied.  

While there is evidence that the Veteran was treated for symptoms of anxiety, depression, and insomnia on several occasions in service, he was never diagnosed with a chronic acquired psychiatric disability.  Additionally, although he received psychiatric treatment for depression after separation from service, he was not diagnosed with his current acquired psychiatric disability, bipolar disorder, until 2000, almost a decade after service.  Both the June 2009 VA examiner and Dr. C.W. have concluded that the symptoms of the Veteran's current acquired psychiatric disability are not consistent with the symptoms described during the Veteran's active military service.  

The Board has carefully considered the Veteran's testimony that the symptoms he experiences now are similar to those that developed during his military service and recognizes that the Veteran is competent to describe the symptoms of his disability.  However, the Board finds that the opinions of experts in the field of psychiatry are significantly more probative than the Veteran's testimony concerning whether or not the psychiatric symptoms described in service are consistent with the Veteran's current diagnosis of bipolar disorder.  

The Board recognizes that there is no bright line rule that laypersons are not competent to offer diagnoses or etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The reasoning expressed in Jandreau is applicable here.  The Board finds that the question of whether the Veteran's current acquired psychiatric disability, bipolar disorder, had onset in service or is otherwise related to the Veteran's military service is too complex to be addressed by a layperson.  The examiners of records essentially pointed out that psychiatric disabilities are composed of various symptoms, such as anxiety, depression, and insomnia, and as such, the diagnosis and etiology of an acquired psychiatric disability requires specialized training, particularly in this complicated case.  Hence, the Veteran's opinion that he suffered from bipolar disorder in service is not competent evidence and is entitled to low probative weight.  Similarly, the alternative basis of a grant of service connection based on a continuity of symptomatology is not in order, given that the symptoms of the disability picture at issue must be differentiated by a medical professional.  In this situation, lay evidence does not suffice.  Savage, 10 Vet. App. at 495-96.

The record otherwise contains no medical opinion relating the Veteran's current psychiatric condition to his military service.  Accordingly, entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in August and September 2007.  These letters informed the Veteran of what evidence was required to reopen his claim and substantiate his claim, as well as VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records and records from the Social Security Administration (SSA).  The Veteran submitted private medical records and was provided an opportunity to set forth his contentions during the November 2010 hearing before the undersigned Veterans Law Judge.  

The appellant was afforded a VA medical examination in June 2009 and a VHA opinion was obtained in July 2011.  The opinion is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board has addressed the Veteran's challenge to the adequacy of this opinion in greater detail above.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

New and material evidence having been received, the Veteran's prior claim for entitlement to service connection for an acquired psychiatric disability is reopened.  

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, is denied.  


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


